DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-2, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2010/0059875 to Sato et al. (hereinafter “Sato”).
Regarding claim 1, Sato illustrates in at least figures 1-16 with associated text:
 A semiconductor package, comprising: 
at least one die pad 7D1, 7D2, 7D3;
a plurality of outer contacts 7L; 
a first semiconductor device 4PH; and
a second semiconductor device 4PL comprising a first transistor device having a source electrode S (FIG. 16), a gate electrode G, a drain electrode D, a front surface, a rear surface, a front metallization 34 on the front surface, and a rear metallization BE, 11a, 9b on the rear surface,
wherein the front metallization comprises a first power contact pad 9e2(9) coupled to the source electrode [FIG. 1 – S connected to ET2, FIGs. 6 and 7 – ET2 connected to 7LB and 9e2(9)], 
wherein the first power contact pad is mounted on the at least one die pad 7LB,
wherein the rear metallization comprises a second power contact pad 9b(9) electrically coupled to the drain electrode and an auxiliary lateral redistribution structure [7D1 to 7L1(7L)] electrically insulated PA from the second power contact pad and the drain electrode, 
wherein the first semiconductor device 4PH is electrically coupled to the auxiliary lateral redistribution structure.


Regarding claim 2, Sato illustrates in figure 6 the auxiliary lateral redistribution structure [7D1 to 7L1(7L)] comprises a conductive trace extending into a contact pad 7L1(7L) at one or two ends of the conductive trace.
Regarding claims 9 and 13, Sato illustrates in figure 7 the second semiconductor device 4PL further comprises an auxiliary structure 8A, and wherein the auxiliary lateral redistribution structure [7D1 to 7L1(7L)] is electrically coupled to the auxiliary structure (when the first semiconductor device 4PL is on).
Regarding claim 12, Sato illustrates in figures 6-16:
A semiconductor component, comprising:
a transistor device 4PL comprising a front surface, a rear surface, a source electrode S, a gate electrode G, a drain electrode D, a front metallization 34 on the front surface, and a rear metallization BE, 11a, 9b on the rear surface,
wherein the front metallization comprises a first power contact pad 9e2(9) coupled 8B to the source electrode, 
wherein the rear metallization comprises a second power contact pad 9b(9) arranged on and electrically coupled to the drain electrode, and an auxiliary lateral redistribution structure [7D1 to 7L1(7L)] electrically insulated PA from the power contact pad and the drain electrode.




Allowable Subject Matter
Claims 3-8, 10-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2007/0228534 to Uno et al. also illustrates the claimed invention except an auxiliary lateral redistribution structure.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738